DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Objections
1.	Claims 3-7 and 11-15 are objected to because of the following informalities:  
Claims 3-7 depend on claims 1 or 2 and claims 11-15 depend on claims 9 or 10.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-2, 4-5, 7-10, 12-13, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 11 and 12 of U.S. Patent No. 10,097,275.



Instant Application 17/148,829 (claim 1)
US Patent no. 10,097,275 (claims 1-2)
An optical network management system, comprising: a controller configured 
to determine an encoding method of a plurality of encoding methods, in 
accordance with an optical transmission attribution of an optical carrier wave propagating through an optical communication path;  and a sender configured to notify an optical transmitter of the encoding method, wherein the optical network management system is configured to instruct the optical transmitter on the encoding method before the optical transmitter outputs light, wherein the optical transmitter is configured to encode a digital signal based on the encoding method that the optical transmitter has received, modulate the optical carrier wave based on a mapped signal obtained by mapping encoded digital signal to a modulation symbol, and output the light.
optical transmitter, comprising: an encoder configured to encode digital signals to be transmitted under a predetermined transmission condition over an optical carrier wave by using one of a plurality of encoding methods;  an encoding control unit configured to select a predetermined encoding method corresponding to the predetermined transmission condition from among the plurality of encoding methods and causing the encoder to operate in accordance with the predetermined encoding method;  a mapping unit configured to map output bit signals output from the encoder to modulation symbols;  and an optical modulation unit configured to modulate the optical carrier wave based on symbol signals output from the mapping unit.


	Regarding claim 4, Abe discloses wherein the optical transmission attribution includes at least one of a transmission capacity, a transmission distance, an error rate, and an optical 15 signal-to-noise ratio (claim 5 of US 10,097,275).
	Regarding claim 5, Abe discloses wherein the optical transmitter includes the plurality of encoding methods, and the plurality of encoding methods differ from each other in their code rates (claim 4 of US 10,097,275).
	Regarding claim 7, Abe discloses wherein the sender is configured to notify an optical receiver of a decoding method related to the encoding method (claim 11 of US 10,097,275).
	Regarding claim 8, Abe discloses wherein the sender is configured to notify the optical transmitter and the optical receiver concurrently of the encoding method and the decoding method (claim 12 of US 10,097,275).
	Regarding claim 9, Abe discloses an optical communication method, comprising:
 determining an encoding method of a plurality of encoding methods, in accordance with an optical transmission attribution of an optical carrier wave propagating through an optical communication path; 

encoding a digital signal based on the encoding method that the optical transmitter has received; 
modulating the optical carrier wave based on a mapped signal obtained by mapping encoded digital signal to a modulation symbol; and outputting the light  (claim 1 of US 10,097,275).
Regarding claim 10, Abe discloses an optical communication method, comprising: determining an encoding method of a plurality of encoding methods, in accordance with an optical transmission attribution of an optical carrier wave propagating through an optical communication path; notifying an optical transmitter of the encoding method;
instructing the optical transmitter on a change in the encoding method when the optical transmission attribution changes; 
encoding a digital signal based on the encoding method that the optical transmitter has received;
modulating the optical carrier wave based on a mapped signal obtained by mapping encoded digital signal to a modulation symbol; and outputting the light (claim 1of US 10,097,275).
	Regarding claim 12, Abe discloses wherein the optical transmission attribution includes at least one of a transmission capacity, a transmission distance, an error rate, and an optical signal-to-noise ratio (claim 5 of US 10,097,275).


	Regarding claim 15, Abe discloses for notifying an optical receiver of a decoding method related to the encoding method (claim 11 of US 10,097,275).
	Regarding claim 16, Abe discloses wherein the notifying of the optical receiver includes notifying the optical transmitter and the optical receiver concurrently of the encoding method and the decoding method (claim 12 of US 10,097,275).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Aoki U.S. Publication no. 2011/0293266. Optical transmitting device and optical receiving device
b.	Oveis Gharan et al. U.S. Patent no. 9,698,939. Variable spectral efficiency optical modulation schemes
c.	Kakande U.S. Publication no. 2016/0043805. Transmission of data stream using enhancement layers of multiple hierarchically modulated optical waves
d.	Wei et al. U.S. Publication no. 2010/0061470. Optical transmitting device and optical receiving device


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
 	Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
2/9/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637